

Exhibit 10.38


CASH SETTLED RESTRICTED STOCK UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2017)
THIS AGREEMENT (this “Agreement”), dated as of [Grant Date], is entered into by
and between Unum Group, a Delaware corporation (the “Company”), and [Participant
Name] (the “Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.Grant, Vesting and Forfeiture of Restricted Stock Units.


(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2017 (as the same may be amended, the
“Plan”), the Company hereby grants to the Employee, as of [Grant Date] (the
“Grant Date”), [Number Granted] Restricted Stock Units (the “Restricted Stock
Units”), each with respect to one share of common stock of the Company, par
value $0.10 per Share. All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Plan.


(b)Vesting During the Restriction Period. Subject to the terms and conditions of
this Agreement, the Restricted Stock Units shall vest and no longer be subject
to any restriction on the anniversaries of the Grant Date set forth below (the
period during which restrictions apply, the “Restriction Period”):


Vesting Dates
(Anniversaries of Grant Date)
Percentage of Total Grant VestingFirst Anniversary33%Second Anniversary33%Third
Anniversary34%



(c)Termination of Employment.


(i)Upon the Employee’s Termination of Employment for any reason (other than as
specified in Section 1(c)(ii) or 1(c)(iii) below) during the Restriction Period,
all Restricted Stock Units still subject to restriction shall be forfeited.


(ii)Upon the Employee’s Termination of Employment during the Restriction Period
due to the Employee’s death, Disability or Retirement, the restrictions
applicable to the Restricted Stock Units shall lapse, and such Restricted Stock
Units shall become free of all restrictions and become fully vested.


(iii)Upon the Employee’s Termination of Employment during the Restriction Period
by the Company as a result of job elimination or requalification, the Employee
shall vest in a number of Restricted Stock Units subject to each tranche that
has not vested as of the date of the Termination of Employment equal to the
product of (x) the number of Restricted Stock Units subject to such tranche that
has not vested as of the date of the Termination of Employment and (y) a
fraction, the numerator of which is the number of full and partial months that
have lapsed from the Grant Date until the date of the Termination of Employment
and the denominator of which is the total number of months in the Restriction
Period applicable to such tranche. The benefits described this Section 1(c)(iii)
shall also apply upon a Termination of Employment by the Employee for Good
Reason if the Company has entered into a separate written agreement with the
Employee providing for payments upon a Termination of Employment for Good Reason
not upon or following a Change in Control, in which case “Good Reason” shall
have the meaning ascribed to it in such agreement; provided, that, if the
Employee is eligible for Retirement at the time of Termination of Employment by
the Employee for Good Reason, the vesting of such Employee’s Restricted Stock
Units shall be governed by Section 1(c)(ii) above.


(iv)For purposes of this Agreement and notwithstanding section 1(ll) of the
Plan, “Retirement” shall mean the Employee’s Termination of Employment after (x)
the attainment of age 65, (y) the attainment of age 55 and at least 15 years of
continuous service if, as of December 31, 2013, the Employee was a participant
in the Company’s long-term incentive program, was at least age 50 and had at
least 10 years of continuous service, or (z) the attainment of age 60 and at
least 15 years of continuous service, in each case only if such Termination of
Employment is approved as a “Retirement” by (1) the Committee in the case of an
Employee who is subject to Section 16 of the Exchange Act, or (2) the Chief
Executive Officer or Executive Vice President, People and Communications, in the
case of all other individuals. Notwithstanding the foregoing



--------------------------------------------------------------------------------



or section 1(ll) of the Plan, in the event that Employee is subject to the laws
of a foreign jurisdiction where the above definition would violate applicable
law, “Retirement” shall mean the Employee’s Termination of Employment where the
Employee ceases employment with the intention of ceasing to do any further work
and on a date that has been agreed by both the Company and the Employee in
writing in advance in compliance with such local legal requirements.


(v)For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Affiliates and successors. Nothing in this
Agreement or the Plan shall confer upon the Employee any right to continue in
the employ of the Company or any of its Affiliates or interfere in any way with
the right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.


2.Settlement of Units.


Subject to Section 8 (pertaining to the withholding of taxes), as soon as
practicable after the date on which the Restriction Period expires, and in no
event later than 30 days after such date, the Company shall deliver to the
Employee or his or her personal representative an amount of cash equal to the
Fair Market Value of a Share on the date of vesting for each Share subject to
the Restricted Stock Unit.


3.Nontransferability of the Restricted Stock Units.


During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units shall not be transferable by the Employee by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise; provided, however, that
nothing in this Section 3 shall prevent transfers by will or by the applicable
laws of descent and distribution. Any purported or attempted transfer of such
Restricted Stock Units in contravention of this Section 3 shall be null and
void.
4.Rights as a Stockholder.


During the Restriction Period, the Employee shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights); provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which, as applicable, shall
vest and be settled in cash at such time as the underlying Restricted Stock
Units vest and are settled in cash.
5.Adjustment; Change in Control.


In the event of certain transactions during the Restriction Period, the
Restricted Stock Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary: (a) upon the occurrence
of a Change in Control, unless a Replacement Award is granted in respect of the
Restricted Stock Units (in which case this clause (a) shall not apply), the
restrictions applicable to the Restricted Stock Units shall lapse and such
Restricted Stock Units shall become free of all restrictions and fully vested as
of such Change in Control and shall be settled as soon as practicable following
the date of such Change in Control (but not later than 30 days thereafter); and
(b) if a Replacement Award is granted in respect of the Restricted Stock Units
in connection with such Change in Control, upon a Termination of Employment of
the Employee occurring upon or during the two years immediately following the
date of such Change in Control by reason of death, Disability or Retirement, by
the Company without Cause, or by the Employee for Good Reason (as defined in the
Plan, except that if the Employee is covered by a separate written plan or
agreement providing for payments upon a Termination of Employment for Good
Reason upon or within two years following a Change in Control, then as defined
in such plan or agreement), the restrictions applicable to such Replacement
Award, to the extent not vested as of such Termination of Employment, shall
lapse, and such Replacement Award shall become free of all restrictions and
fully vested and shall be settled as soon as practicable following the date of
Termination of Employment (but not later than 30 days thereafter); provided,
however,that any Restricted Stock Units that constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code shall, to the extent
necessary to avoid the imposition of penalty taxes under Section 409A of the
Code, not be so settled unless the Change in Control constitutes a “change in
control event” within the meaning of Section 409A of the Code (it being
understood that nothing in this Section 5 shall preclude the Company from
settling upon a Change in Control any Restricted Stock Units that are not
replaced by a Replacement Award, to the extent effectuated in accordance with
Treasury Reg. § 1.409A-3(j)(4)(ix).
2

--------------------------------------------------------------------------------



6.Payment of Transfer Taxes, Fees and Other Expenses.


The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the settlement of the Restricted Stock Units,
together with any and all other fees and expenses necessarily incurred by the
Company in connection therewith.
7.Other Restrictions.


a.The Restricted Stock Units shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any applicable law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


b.If the Employee is an insider as described under the Company’s Insider Trading
Policy (as in effect from time to time and any successor policies), the Employee
shall be required to obtain pre-clearance from the General Counsel or Securities
Counsel of the Company prior to purchasing or selling any of the Company’s
securities, and may be prohibited from selling such securities other than during
an open trading window. The Employee further acknowledges that, in its
discretion, the Company may prohibit the Employee from selling such securities
even during an open trading window if the Company has concerns over the
potential for insider trading.


8.Taxes and Withholding.


No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Restricted Stock Units, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the unilateral right to deduct any
such taxes from any payment otherwise due to the Employee, including deducting
such amount from the delivery of cash upon settlement of the Restricted Stock
Units that gives rise to the withholding requirement.


9.Confidentiality; Non-Solicitation; Non-Disparagement.


(a)The Employee acknowledges that during the course of employment or engagement
with the Company and its Affiliates the Employee has received and will continue
to have access and exposure to secret and proprietary information, including but
not limited to information about the Company’s and its Affiliates’ business,
business practices and processes, customers, and prospective customers, the
value of which is derived in part from the fact that the information is not
generally known to the public (“Confidential Information”). The Employee
acknowledges that the Company and its Affiliates have spent significant time,
effort and resources protecting the Confidential Information and that the
Confidential Information has contributed to customer goodwill and is of
significant competitive value to the Company and its Affiliates in the
businesses in which they compete, and that the use or disclosure, even if
inadvertent, of the Confidential Information to or for the benefit of a
competitor would cause significant damage to the legitimate business interests
of the Company and its Affiliates. Accordingly, in order to protect the
legitimate business and customer goodwill interests of the Company and its
Affiliates, to protect the Confidential Information against inappropriate use or
disclosure, and in consideration of the grant of and the opportunity to vest in
the Restricted Stock Units in accordance with the provisions of this Agreement,
the Employee hereby covenants and agrees to comply with the confidentiality,
non-solicitation and non-disparagement provisions set forth in this Section 9(a)
(collectively, the “RSU Restrictions”). Except to the extent expressly provided
otherwise below, the Employee agrees to comply with the RSU Restrictions for the
period commencing on the Grant Date and extending through the date that is 12
months following the Employee’s Termination of Employment for any reason (such
period, the “RSU Restricted Period”).


(i)The Employee will use Confidential Information gained during employment or
engagement with the Company or any Affiliate for the benefit of the Company only
and, without the prior written consent of the Company, shall not, at any time
during the RSU Restricted Period or thereafter, directly or indirectly, divulge,
reveal or communicate any Confidential Information to any person or entity
whatsoever, or use any Confidential Information for the Employee’s own benefit
or for the benefit of others, other than as required by law or legal process.
For purposes of the foregoing, Confidential Information shall not include
information that was or is available to the Employee on a non-confidential basis
from a source other than the Company or becomes generally available to the
public, other than as a result of disclosure by the Employee.


3

--------------------------------------------------------------------------------



(ii)The Employee shall not, at any time during the RSU Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person or entity, solicit, assist, or induce any Covered Employee to
terminate his or her relationship with the Company or its Affiliates (regardless
of who first initiates the communication), or help another person or entity
evaluate any Covered Employee as an employment candidate, or offer to employ,
call on, or actively interfere with the Company’s or any Affiliate’s
relationship with any Covered Employee, provided that this paragraph shall not
prohibit general solicitations in the form of classified advertisements or the
like in newspapers, on the internet, or in other media. For purposes of this
Agreement, “Covered Employee” means an individual who is an employee,
representative, or officer of the Company or any Affiliate at the time of the
solicitation, assistance or inducement or as of the date of the Employee's
Termination of Employment.


(iii)The Employee shall not, at any time during the RSU Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person or entity, use any Confidential Information solicit or accept any
business from any customers of the Company or any Affiliate, or any broker with
regard to customers of the Company or any Affiliate (regardless of who first
initiates the communication), whom the Employee serviced, solicited or had
contact with while employed or engaged by the Company or any Affiliate.


(iv)The Employee shall not, at any time during the RSU Restricted Period,
directly or indirectly, disparage or make any statement, oral or written, public
or in private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the community. Nothing in this
paragraph will be construed to prevent the Employee from communicating with or
responding to a request for information from a federal, state, administrative
agency or court.


(b)Any termination of the Employee’s employment or the termination or expiration
of this Agreement shall have no effect on the continuing operation of this
Section 9.


(c)The terms and provisions of this Section 9 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. If for any reason
any court of competent jurisdiction shall find any provisions of this Section 9
unreasonable in duration or geographic scope or otherwise, the Employee and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.


(d)The Employee acknowledges and agrees that any breach or threatened breach of
the RSU Restrictions will result in substantial, continuing and irreparable
injury to the Company and/or its Affiliates. Therefore, in addition to any other
remedy that may be available to the Company and/or its Affiliates, the Company
and/or its Affiliates shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of such provisions, and to specific
performance of each of the terms thereof in addition to any other legal or
equitable remedies that the Company or any Affiliate may have.


10.Notices.


All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address on file at the Company
If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the
4

--------------------------------------------------------------------------------



foregoing, the Employee consents to electronic delivery of documents required to
be delivered by the Company under the securities laws.
11.Effect of Agreement.


This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.


12.Laws Applicable to Construction; Consent to Jurisdiction.


The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.


13.Severability.


The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
14.Conflicts and Interpretation.


Except with regard to the definition of “Retirement” set forth in Section
1(c)(iv) hereof, in the event of any conflict between this Agreement and the
Plan, the Plan shall control. In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Employee hereby acknowledges that a copy of the Plan has been made
available to him and agrees to be bound by all the terms and provisions thereof.
The Employee and the Company each acknowledge that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, between the parties or either of
them, with respect to the subject matter hereof.
15.Amendment.


The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.Section 409A.


It is the intention of the Company that the Restricted Stock Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver cash pursuant to this Agreement will result in
the imposition of taxation or penalties as a consequence of the application of
Section 409A of the Code. Restricted Stock Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee’s termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Employee is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may make such an amendment, notwithstanding Section 15 above,
effective as of the Grant Date or any later date, without the consent of the
Employee.






5

--------------------------------------------------------------------------------



17.Headings.


The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
18.Counterparts.


This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
19.Waiver and Release.


In consideration for the granting of the Restricted Stock Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee’s employment, except for (1)
claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof, (3)
claims for compensation or benefits under any compensation or benefit plan or
arrangement of the Company and its Subsidiaries and Affiliates, (4) claims for
indemnification respecting acts or omissions in connection with the Employee’s
service as a director, officer or employee of the Company or any of its
Subsidiaries and Affiliates, (5) claims for insurance coverage under directors’
and officers’ liability insurance policies maintained by the Company or any of
its Subsidiaries or Affiliates, (6) any right the Employee may have to obtain
contribution in the event of the entry of judgment against the Company as a
result of any act or failure to act for which both the Employee and the Company
or any of its Subsidiaries or Affiliates are jointly responsible, or (7) claims
under the California Fair Employment and Housing Act. The Employee waives any
and all rights under the laws of any state (expressly including but not limited
to Section 1542 of the California Civil Code), which is substantially similar in
wording or effect as follows:


A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his favor at the time of executing the
Release and that, if known by him or her, would have materially affected his
settlement with the debtor or released party.


This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.


20.Clawback.


Notwithstanding any provisions in this Agreement to the contrary, any amounts
paid or provided to the Employee pursuant to this Agreement, which amounts are
subject to recovery under any law, government regulation, stock exchange listing
requirement, or any policy adopted by the Company from time to time, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, stock exchange listing requirement, or
policy as in effect from time to time.


21.Disclosures.


Nothing in this Agreement shall be construed to restrict the Employee’s ability
to make a confidential disclosure of any trade secret or other confidential
information, without notice to or approval by the Company, to a government
official or an attorney for the sole purpose of reporting or assisting in the
investigation of a suspected violation of law and the Employee shall not be held
liable under this Agreement or under any federal or state trade secret law for
any such disclosure.
22.Foreign Jurisdictions.

This Agreement shall be construed, interpreted and applied in such a manner as
shall be necessary to comply with any legal or regulatory requirements of any
non-United States jurisdiction to which the Employee is or becomes subject. The
Company hereby delegates to each of the officers of the Company the authority
for the interpretation of such matters, whose interpretations shall be final,
binding and conclusive on the Employee and all individuals claiming any rights
or benefits hereunder. The following provisions shall also apply only with
respect to non-U.S. employees:


6

--------------------------------------------------------------------------------



(a) The Employee shall have no rights under any employment agreement (or any
alleged breach of it), whether on termination of his or her employment (whether
lawfully or in breach) or otherwise, to any damages for breach of contract in
respect of the loss of any benefits or any rights (including the grant or
vesting of any share options or equity incentives) that he or she may have
received had he or she continued to have been employed.


(b) By executing this Agreement, the Employee also agrees to, and shall be
deemed to have provided to the Company, the data protection and monitoring
acknowledgement set forth in Schedule 1 attached hereto.


IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
[Signature Page Follows]
7

--------------------------------------------------------------------------------




Date: [Acceptance Date] 
EMPLOYEE: [Participant Name]
[Electronic Signature]UNUM GROUPBy:[Authorized Signature][Name][Title]























































































8

--------------------------------------------------------------------------------



SCHEDULE 1 (FOR NON-U.S. EMPLOYEES)


Data Protection and Monitoring Acknowledgement


To: [Name of Employer] (the “Company”)


I hereby acknowledge having been informed that the Company and Affiliates may
hold and process information about me for legal, personnel, administrative and
management purposes and, in particular, collecting and processing: (a) contact
information to create and maintain my employee records, grant me access to
internal systems, manage an internal employee directory, and communicate with me
for business purposes or emergencies; (b) national identification information to
ensure my eligibility to work; (c) information about the duration of sick leave
to monitor sick leave and sick pay, to administer benefits and take decisions as
to my fitness to work or the need for adjustments in the workplace; (d)
performance and job-related information, qualifications, and professional
memberships to administer performance reviews, benefits and other awards, staff
restructuring, conflict of interest reporting, as well as assess my personal and
professional development; (e) disciplinary, capability, and conduct information
required to carry out disciplinary and grievance procedures, internal
investigations and considering reports (which may be submitted anonymously)
under any whistle-blowing procedure; (f) any information relating to criminal
proceedings in which I have been involved to determine my suitability for
certain jobs; and (g) financial, salary, and benefits information for the
payment of wages and other benefits; (h) biometric information to monitor and
record my hours of work where permitted by law; and (i) beneficiaries,
dependents, and emergency contact information to administer benefits and contact
the designated contacts in the case of emergency (my “Personal Data”).


I understand that, notwithstanding anything to the contrary herein, Company may
process my Personal Data without my consent under certain lawful bases,
including when processing is necessary for the performance of a contract to
which I am a party; when processing is necessary for compliance with a legal
requirement; or when processing is necessary to protect vital interests.


I agree that the Company may make my Personal Data available to Affiliates,
those who provide products or services to the Company and Affiliates (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organizations, current or
potential investors and potential purchasers of the Company or the business in
which I work. I agree that the Company may use and make my Personal Data
available to third parties to comply with obligations to third parties;
establish or defend legal claims or allegations; and detect security incidents,
protect against malicious deceptive, fraudulent, or illegal activity.


I understand that my Personal Data may be transferred to any Affiliate
established outside the European Economic Area, and in particular to the United
States. I acknowledge that these countries may not have laws in place to
adequately protect my privacy, but that a Data Transfer Agreement which utilized
EU Model Clauses has been implemented with such Affiliates.
I understand that all communications (whether by telephone, email or any other
means) which are transmitted, undertaken or received using Company property or
on Company premises will be treated by the Company as work related and are
subject to occasional interception, recording and monitoring without further
notice. I do not regard any such communications as private and I consent to such
interception, recording and monitoring.


Interception, recording and monitoring of communications is intended to protect
the Company’s business interests (for example, but without limitation, for the
purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements). I acknowledge that intercepted communications may be used as
evidence in any disciplinary or legal proceedings.


I understand that I have the right to withdraw my agreement to the collection
and processing of my Personal Data. If I would like to withdraw my agreement, I
can contact the Privacy Office at privacy@unum.com or 1-877-684-1241.


I have read, understood and agreed to the above of my own free will.
9